 1
                                                   JS6
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
11
12 SAMUEL LOVE,                 )   CV 18-0615-RSWL-SHK
                                )
13                              )
                                )   JUDGMENT
14                Plaintiff,    )
                                )
15                              )
                                )
16       v.                     )
                                )
17                              )
                                )
18 MONALINDA NICOLETTA          )
   VERLENGIA; and DOES 1 to     )
19 10,                          )
                                )
20                              )
                  Defendants.   )
21                              )
                                )
22
         WHEREAS, on January 13, 2020, this Court GRANTED
23
     Defendant Monalinda Nicoletta Verlengia’s (“Defendant”)
24
     Motion for Summary Judgment (“Motion”) [42] against
25
     Plaintiff Samuel Love (“Plaintiff”),
26
         IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
27
     judgment is entered in favor of Defendant as to
28
                                1
 1 Plaintiff’s Americans with Disabilities Act claim, in
 2 accordance with this Court’s previous Order granting
 3 Defendant’s Motion for Summary Judgment.     As the Court
 4 declined to exercise supplemental jurisdiction over
 5 Plaintiff’s Unruh Civil Rights and no defendants
 6 remain, the clerk shall close this matter.
 7
 8 IT IS SO ORDERED.
 9
10 DATED: January 13, 2020        /s/ Ronald S.W. Lew
11                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2
